Title: To James Madison from the Citizens of Greenville District, South Carolina, 19 July 1812 (Abstract)
From: Greenville District, South Carolina Citizens
To: Madison, James


19 July 1812. Submit “the following address and Resolutions,” which were drafted by a committee of thirteen and “Unanimously adopted.” “Secluded as our happy Country has been from the horrors and privations of War, Indicative of that firm & Decorous Stand, as a nuteral [sic] which she long since adopted, as the best policy for a Republic to persue, under which policy, the American States from a few Feeble depressed colonys, have arisen to be the praise and envious Emulation of the whole earth. Is it not fresh in the Recollection of our Venerable Revolutioners? And our Young-Men breathing the same air, have caught the same Spirit, that G. Britain has long envied our rising prosperity, and have never fail’d by every means in her Power, (no odds how unjustly) to retard & blast that growth, and notwithstanding all her Bosted Prowess, and superior Maratime preponderence, she was forced to recognise our Independence, altho’ with a Sullen and sower Heart. And the same evil Spirit that Dictated and influenced the Council of Lord North, hath more or less pervaded the Cabinet ever since, Bursting out sometimes in One shape and then another, by impresment of our seamen to fight in their bloody Wars, in support of a Tottering Despot. By their Vexatious orders in council, By searching our Free ships, which shou’d make free goods. By false Editors Slumping and publishing the most preposterous absurdities—thereby ingendering Strife, Contention and disunion amongst our Citizens. By their emmissarys, engaged in treasonable plots, By their murdering our Citizens, in our own Waters, and Finally by Instigating the yelling and heideous Savages, to murder and Massacree our unoffending Inhabitants, on our Defenceless frontiers. Against all of which our Pacific Government have borne and borne, & Continued to Bare, have try’d every effort, have offer’d negociation by different Extraordinary Envoys, have opened it on every apparent, Vulnarable Point, all have proved ineffectual. The Cup of Conciliation being at length drean’d Dregs and all. The Man of the People, has at length arizen like a Lyon from the swellings of Jordon, and Communicated in thundering accents, to the Congress, that America aught to be Free. The Representatives of the only Free people now under the Canopy of heaven, hath Joined with the Illustrious Madison and declared, that, under the auspices of a ruling providence, she shall be free. Fond of peace but bold and Magnanimus in War, hath at length resorted to the last alternative, to Retrieve our Injured charactor; and Redress the Ten thousand rongs heaped upon us by our Inveterate Enamy G. Britain. Therefore Resolved—1st That James Madison President of the United States has our most unbounded Confidence, and that the Message bareing date the 1st. of June, shou’d be engraven in pillars of Adamant, as it conveys in Minature, the complicated outrages Committed, on our Flag, and otherwise, and Demands Redress, which will Certainly be the Cap Stone of his Administration.
“2nd. Resolved, That the Republican Members in the Congress, are and aught to be Respected, by every true American, and that we hereby pledge our lives and Fortuns, in the most Sacred and Inviolate manner, to support the Measures they have adopted, Which Measures will shortly cause the British Lyon, to Gnaw and Bite his galling bonds, and like a surly Mastiff, Bark at the Moon, whose rising he cannot prevent.
“3rd. Resolved, That we cherish, and Foster, by all the Means in our Power, the Union of the States, wishing to go into the contest against Our Ennamy, as a Band of Brothers, having the same Interests, views, aims, and Ends, and Finally may we be United like David and Jonothon in a Reciprocal Covenant, That will never be Broken nor forgotton.
“4th. Resolved, That a Copy of these proceedings be transmitted, to the Executive of the United States, and his Excellency of this State, and that they be Published in the State & South Carolina Gazetts.
“5. Resolved, That the thanks of this meeting be given to the Chairman and Secretary, for their Vigorous Exertions in Carrying Our wishes into Execution.”
